Title: To Alexander Hamilton from Robert G. Harper, 4 November 1796
From: Harper, Robert G.
To: Hamilton, Alexander



Raleigh No. Carolina Novr. 4th. 1796

In passing thro’ this state, My dear sir, and South Carolina, I have taken some pains to ascertain the state of public opinion respecting the leading points of federal politicks, and have enjoyed considerable opportunities of doing so, particularly in the latter state. I believe it will not be disagreeable or wasteful to you to hear the result.
I do not believe the states east of the Hudson are more decidedly correct in all the great points than these two. The people are not so well acquainted with Characters & measures, but they have received a great accession of light during the last 18. Months; and a proportion as they better understand the system & its authors they are more attached to both. Certain names in the opposition still possess a certain degree, and not an inconsiderable one, of respect here, but their principles, are very unfashionable, and their late Conduct very unpopular. Instead of their maxims being received as the oracles of truth, their errours are merely pardoned, in consideration of what is supposed to be the purity of their intentions. This you know is the regular transition: It is going on, and were two or three more trying occasions to occur, occasions which would oblige men to come forward & expose their principles to public view, Jefferson & Madison would be as well understood on this side of the Potomac as they are on the other.
On the subject of the treaty & the treaty-making power, Ames himself is not more orthodox than the people of these two states. Most of them are now perfectly well satisfied with the expediency of the measure. As to its constitutional sanction, there is very little, if any, more decision on that point in south Carolina than in New England. In North Carolina I believe the case is nearly the same. They very generally understand the dilemma in which the government was placed, of either making an accommodation, such as could be effected or continuing the quarrel at the hazzard of war. If there be any individual who ballances between the treaty and war, or even the hazzard of it, he does not choose to avow his sentiments. The people say that they are not capable of dividing this question, but they are perfectly content that the President and Senate should decide it for them. They are fully perswaded that the House of Representatives had nothing to do in the decision. Many of those who declared themselves the most warmly against the treaty before it was ratified by the President, are most severe in their censure on the opposition in the house of representatives, which they regard, as indeed it is generally regarded here, in the light of a most unconstitutional attack on the other departments of the government. It is commonly said that the house was as much bound to execute the treaty, as to vote money for fulfilling any other contract entered into by the government. On the question relative to the call for papers, the public opinon here is decidedly in favour of the Minority; though I believe the Thirty-eighth vote, as our friend Jerry Smith Called it, the Presidents message, had more effect in fixing this opinion that all that was said beside. It gave us a most decided majority.
The old man never stood higher or firmer than he does throught these states. Tatom, one of the north Carolina members, lost his election for speaking dis-respectfully of him. The principal objection urged against Franklin, who has also been turned out, was that he voted in favour of the call for papers. That a man should oppose the treaty they could account for and bear; it was natural, they said, for men to differ in opinion on such subjects; but it was ⟨inconceivable⟩ to them that any man, without improper motives, a bad heart, or a most perverted judgment, should speak with disrespect of the old man, as they call him, or do any act which implied a want of confidence in his integrity. I am assured that many of their other members obtained their re-election merely for want of respectable opposition. The Election for Electors in this state is made by the people. While it was understood that General Washington would consent to be reelected, no man however popular, had the least Chance of becoming an Elector if he was understood to be opposed to the old man. Ever since he has declined, some very popular Candidates, it is thought, will be very much injured in the election, by their known dislike to him.
In this detail I speak of the great mass of the people, who are and have been, unconnected with the politicks of the Union. Most of the politicians, tho’ not all, have espoused the opinions & prejudices of the opposition. Many of them are much respected, but their opinions in this particular are very little in fashion.
On french affairs, and our relations with that Country, the people of these states particularly south Carolina, are very correct. They applaud the conduct of our government in resisting all the foreign and domestic attempts to establish french influence in our councils. In fine, they perfectly understand the destinction made by Pacificus between good wishes and alliance; between gratitude and subserviancy. “All for love or the world well lost” is not a maxim of their politicks.
As to President, Jefferson is generally spoken of. Some say Adams will get two or three votes in this state, but I think it very doubtful. In south Carolina, I believe he is sure of two; perhaps three. His chance was very good for three till genl. Pinckney left the state. Jefferson will unite Georgia. I believe however you may rely upon Pinckney’s securing a vote from every elector in the three Southern states. South Carolina I am sure of. Georgia I think not doubtful, or very little so, and they tell me north Carolina is equally certain. Patrick Henry is spoken of in Virginia, but Pinckney will get a number of votes there also. Upon the whole, if the Pensylvania election for Electors should turn out well, I think Adams will beat Jefferson; but Pinkney you are sure of, if you support him North of the Delaware. I have declared that you will do so. Jeffersons friends would infinitely rather see Pinkney President than Adams, and many of them will support him with that view.
Farewell. I fear I have tired you; but you must submit to be pestered a little sometimes.
Yours most sincerely

Rob: G: Harper
Alexr. Hamilton Esqr.

